 LOCAL 636,RUBBER WORKERS61Local 636, United Rubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO (Arco Industries,Inc.)andCletys A. Logsden,Jr. Case 7-CB-2807August 26, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 29, 1974, Administrative Law Judge Mar-ion C. Ladwig issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERwas tried at Kalamazoo, Michigan, on March 12-13, 1974.The charge was filed by the individual, Cletys Logsden, onApril 9, 1973,' and the complaint was issued on January 30,1974. The case arose when the Union induced the Compa-ny, Arco Industries, Inc., to reduce electrician Logsden'swages from the $5.48 journeyman rate to the $3.80 mainte-nance electrician rate. The primary issues are whether theUnion, the Respondent, threatened Logsden with dis-charge, and later caused his demotion, in reprisal for hisopposing the Union's interpretation of the contractual se-niority provisions, in violation of Section 8(b)(1)(A) and (2)of the National Labor Relations Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and in the absences of briefs, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company, a Michigan corporation, is engaged in themanufacture of vinyl and rubber dipped parts at its plantin Schoolcraft, Michigan, where it annually ships productsvalued in excess of $50,000 directly to customers locatedoutside the State. The Company admits, and I find, that itis an employer engaged in commerce within the meaning ofSection 2(2),(6), and (7) of the Act, and that the Union isa labor organization within the meaning of Section 2(5) ofthe Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Local 636,United Rubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO,Schoolcraft,Michigan,its officers,agents,and representatives,shall take the action set forth insaid recommended Order.tThe Respondent has excepted to certain credibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy notto overrulean Administrative Law Judge's resolutionswithrespect tocredibility unlessthe clear preponderance of all ofthe relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefully examined therecord andfind no basis for reversing his findings.2The Respondent has movedto reopen the record,alleging that certainofficials of Logsden's previous employer andprevious unions should now becalled to testify concerninghis qualifications as a journeyman electrician.However,our decisionrests not upon an assumption that Logsden wasobjectively qualified as a journeyman,but on a finding that the Respondentacceptedhim as qualifieduntil he opposed its positionon seniority. There-forethe additional testimony requested by the Respondentwouldnot alterour decision,and we hereby denythe motion to reopen the record.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG,AdministrativeLaw Judge:This caseII.ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThere was no question about Logsden's status as a jour-neyman electrician until he was elected union steward andbecame involved, together with the union president, in adispute with the other union representatives over the properinterpretation of the maintenance department seniority pro-visions in the collective-bargaining agreement.Logsden had been an electrical and electronics supervisorin the Navy before his retirement (as chief) in 1968. Thereaf-ter, his journeyman status was recognized by both the IAMand the IBEW. In 1968, IAM Lodge 837 issued him a jour-neyman card in the classification of "Inspector-Radio Elec-trical and Electronics"-a higher status than journeymanelectrician-when he was employed in that classification atMcDonnell Douglas Corporation. In 1969, IBEW Local1036 issued him a journeyman electrician card on the basisof his IAM card. He was then working for Penn CentralRailroad as a journeyman electrician. Later in 1969, he washired as anelectricianby the Keene Corporation, whichsoon promoted him to maintenance supervisor and later toplant engineer.In May 1972, the Company readily recognized Logsden'sjourneyman status and hired him as a journeyman electri-cian, although he had lost his wallet-containing his unionjourneyman cards-while working for the Keene Corpora-1All dates are from September 1972 until August 1973,unless otherwisestated.213 NLRB No. 17 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion. As proof of his journeymanstatus,Logsden produceda letter from Penn Central Railroad, stating that he wasemployed there from December 1968 until September 1969as a journeyman electrician, and was a member of IBEWLocal 1036 in Jackson, Michigan. Despite the fact that theCompany had insisted on a 6-month probation period forjourneymen hired in anticipation of an apprenticeship pro-gram, in order to be assured that the journeymen would bequalified to train apprentices, the Company promotedLogsden to the top journeyman rate after only 30 days.Meanwhile, Union President William Schmidt, who as-sumed the responsibility of assuring that certified journey-men were being hired, inspected the letter credentials whichLogsden had produced and reportedthe PennCentral letterat the time to the Union's executive board.No question was raised about Logsden's journeyman sta-tus until November, after the dispute arose over the properinterpretation of the contractual seniority provisions. Theseniority controversy became heated. Logsden resigned asunion steward and Schmidt resigned as union president.The remaining union representatives, after months of wran-gling over Logsden's proof of journeyman status, inducedthe Company to reduce his wages on April 9 by over 30percent (from $5.48 to $3.80) until he presented "ajourneyman's card to warrant the payment" of the journey-man electricianrate.Logsden continued doing the samework, at the lower rate, until August 24 when he resignedto return to work for the Keene Corporationas mainte-nance superintendent.The General Counsel contends that the Union firstthreatened Logsden with discharge, and later induced theCompany to demote him instead, because of his dissidentactivity in connection with the seniorityissue.The Union,which did not file a brief or make any closing argument,apparently contends that its sole motivation was to enforceits agreement with the Company and assure that the Com-pany was hiring certified journeymen, qualified to trainapprentices (under the apprenticeship program which wasfinally established almost a yearlater).B. Logsden's Dissident ActivitySoon after Logsden was elected union steward in themaintenance department in October, he (along with Presi-dent Schmidt) interpreted the seniority provision to givemaintenance department seniority precedence over plantseniority in the selection of shifts. They relied on section 2of article 12, which provided:Section 2.Basis:Seniority shall be on a plant widebasis with the exception of the following protected jobgroups:sssGroup 3-Machinist,Electrician,MaintenanceMan.f/fEmployees in protected job groups will havegroupseniorityfirst andplant wide seniority second.[Emphasissupplied.]Chief Steward Ella Walton, other executive board mem-bers, and International Field Representative John Izzard,who were familiar with the interpretation of the agreementbefore Logsden and Schmidt were employed, disagreedwith this interpretation. They took the position that plantseniority prevailed in the assignment of shifts in the mainte-nance department.Theyrelied on past practice, a 1961understanding with the Company, and section 6 of article12 of the Agreement, which read:Section 6. Transfers: If as a result of a reduction inthe work force . . . or as a result of the job biddingprocedure of this Agreement an employee is transfer-red to another job, his plant wide seniorityshall beeffective immediately.[Emphasis supplied.]Although this section 6 provided that plant seniority "shallbe effective immediately," it did not specifically nullify theexplicit provision in section 2 that maintenance departmentseniority (or "group" seniority for Group 3 machinists, elec-tricians, and maintenance men) would come "first and plantwide seniority second." However, the senior plant represen-tativeswere aware of the 1961 understanding which theUnion had with earlier management of the Company, inter-preting an earlier version of the agreement. This under-standing was in writing, but had not been incorporated inthe agreement. It provided that in certain departments, in-cluding themaintenance department, "the successfulbidder's plant wide seniority shall become his departmentseniority" 60 days after his transfer into the department.Logsden not only disagreed with these senior representa-tives' interpretation of the seniority provision, but he suc-ceeded in convincing Master Mechanic John Dyhstra (whosupervised the maintenance department) to assign shifts inthat department according to departmental seniority. Twomaintenance department employees (Kellogg on November7 and Houts on November 9) filed grievances in protest,claiming violations of Section 6. Dyhstra denied the griev-ances on the basis of departmental seniority, citing section2 of article 12.Early in November, Logsden got into an argument withChief Steward Ella Walton over interpreting article 12.Logsden credibly testified that at a stewards' meeting, "Itook one interpretation. Ella took another. We talked it overand she said well, this may be what it says but it was notthe intent of the contract. . . . I says, `It's the King's Eng-lish written down here in black and white and it says plantwide seniority is second to group seniority in the protectedjob groups.'. . . Well, she said she had helped negotiate thecontract and 'This wasn't the intent of the contract' and mystatement to that was'Well, in contracts, the intent must bewritten down because who wrote or negotiated it may notbe around and if this was not the intent of the contract, therewere correct and legal ways to amend this contract if thatwas the intent they desired.' " Meanwhile, Logsden and LOCAL 636,RUBBER WORKERS63Union Vice President Betty Uithoven repeatedly discussedtheir opposing views regarding article 12. Logsden alsotalked to other members of the executive board about thedisagreement.Later in November, Logsden got into a heated argumentwith International Field Representative John Izzard, in thepresence of Chief Steward Walton, other members of theexecutive board, and President Schmidt. Izzard disagreedwith Logsden's and Schmidt's interpretation of article 12.As Logsden credibly testified, "I ... asked Mr. Izzard if hehad read this article in the contract and he says no, hehadn't ... before coming back and my remark to that was`Don't try to jam something down my throat unless you readit.' . . . I become sort of hostile and I walked out of it."Similarly, Izzard testified that Logsden talked about "notcramming that down my throat," and "took off." ChiefSteward Walton testified that Logsden "said he didn't buy"Izzard's explanation, and that Logsden was angry, "got realred in the face and . . . just stomped and tore around andout the door he went." She claimed that Logsden used pro-fane language. Vice President Uithoven testified that shewas somewhat shocked by Logsden's conduct, because"you don't usually see somebody fly up like that," and"usually you carry respect for somebody like ourInterna-tional Rep." She also claimed that Logsden used some pro-fane language, but that she could not remember what.Shortly thereafter, on December 7, Logsden resigned asunion steward. However, the controversy over senioritycontinued.Union representatives (excluding President Schmidt) per-suaded the Company to reverse itself on the issue, and amaintenance department employee (Gibson) was assignedto the evening shift, despite his greater departmental senior-ity than another day-shift employee. He protested to MasterMechanic Dyhstra, and also to Union Vice President Uitho-ven, to no avail. Logsden (then no longer a steward) wroteout a grievance for him, and he signed it and gave it to ChiefSteward Walton. She indicated her displeasure a day or solater when she told the employee "she hoped I knew whatIwas doing." (Walton, who did notimpress meas being acandid, trustworthy witness, denied knowledge that Logs-den had written the grievance. But whether or not she hadsuch knowledge, she was clearly aware of the controversyto which Logsden had contributed-causing dissension inthe maintenance department and in the Union, and interfer-ence with the Union's interpretation of the agreement.) OnFebruary 26-the same day President Schmidt wrote VicePresident Uithoven a letter expressing his opinion that therewas no contractual requirement that Logsden produce acard to prove he was a certifiedjourneyman-Uithoven andother members of the executive board filed charges againstSchmidt for "gross neglect of duty" and"malfeasance inoffice." Schmidt resigned on February 28, citing as his firstreason the seniority dispute: "I refuse to train a mainte-nance helper to the maintenance man level, so he can bumpme to second or third shift." (His second assigned reasonwas the Union's treatment of Logsden-improperly requir-ing him to have a journeyman's card: "Makes a personwonder who's side we are on.") Uithoven replaced Schmidtas union president on March 1.The parties agree that the proper interpretation of thecontractual seniority provisions is not an issue in this pro-ceeding.C. Union's Demand for Logsden'sDemotion1.The Union's grievanceThe Company was satisfied with Logsden's experience,ability, and certification as a journeyman electrician. How-ever, beginning in November (the month when Logsden gotinto the argument over seniority with Chief Steward Waltonat a stewards' meeting and also with other members of theunion executive board, and when Logsden had a heatedargument with Field Representative Izzard about the samesubject in the presence of the executive board), Walton andother union representatives questioned Logsden's proof ofjourneymanstatus.Finally, on February 14, Walton, VicePresident Uithoven, and another member of the executiveboard filed a grievance, alleging violation of a 1970 memo-randum agreement concerning hiring of journeymen, andrequesting that all journeymen "show Co. and Union theirjourneymen cards."The 1970 memorandumagreement, "Subject:Staffing ofNew Classifications through the Employment of CertifiedJourneymen," provided that the Company "will employnecessary Journeymen to staff the newly created positionsof Journeymen Electricians, Tool and Die Maker and Mill-wright Machinists,"at an initialrate of $5, with a 6-monthprobationary period for the initial group, as "one of theinitial steps towards implementation of an Apprenticeshipprogram." (There was no explicit requirement for a journey-man card.) Some of the initially hired journeymen were nolonger employed; and, apparently because of changes inmanagement, the implementation of the apprenticeshipprogram had been delayed. When the grievance was filed,therewere two journeyman electricians (Logsden andPayne), and one journeyman tool-and-die maker (Meyers).On February 22, Master Mechanic Dyhstra submitted theCompany's formal answer to the grievance. Copies of thecredentials on file (a state license card for Payne, a certifi-cate of apprenticeship completion for Meyers, and anIBEW Local 1036 memorandum for Logsden)were at-tached to the answer, which stated: "Journeyman in ques-tion [referring to Logsden] does not have cardin possessionand is presently trying to obtain one." At this point, I specif-ically discredit the testimony by Chief Steward Walton andVice President Uithoven that they did not know before thegrievance that there was any question concerning Logsden'sjourneyman status. In the first place, the grievance answeritself, referring to the "Journeyman in question," demon-strated that the grievance concerned Logsden. Secondly,both Walton and Uithoven gave contradictorytestimony, ineffect admitting such prior knowledge. Although Waltonpositively testified that she did not know that Logsden didnot have a journeyman card until the grievance was an-swered, and that she had no idea that there would be aproblem with Logsden's credentials until then,she else-where admitted that she had questioned President Schmidtabout the journeymen's credentials. She testified that, afterthe stewards'meeting in November, the question ofjourneymen's credentials arose; that she asked Schmidt 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDabout them; and that he said that Payne had a card, Meyerhad a certificate, and Logsden had "a letter of some kind"in the front office. (Schmidt,who was a maintenance fore-man at the time of trial, credibly testified that the lack ofa journeyman card had been discussed in Walton's pres-ence;that he had said he had read "the letter from PennCentral saying that [Logsden] was a journeyman electri-cian" and that he had "accepted" it; but that Walton said"you had to have a journeyman's card to be a journeymanfor Arco Industries.") Uithoven testified that she did not"know" until after the February 14 grievance was filed thatthere was any question concerning Logsden's journeymanstatus.However,she later "explained"her answerby testify-ing that Schmidt had reported Logsden's (Penn Central)letter as proof of journeymanship"so we just took it forgranted that he had his proof along with everyone else."(She, like Walton,impressed me as being less than candidon the stand.)Sometime before theFebruary 22grievance answer wassubmitted, Logsden had lost a day from work, seeking proofof his journeyman status from IBEW Local 1036 in Jackson,Michigan, which was about 60 miles away. The Companyand the Union had met, and (in the words of Chief StewardWalton), "We asked Cletys [Logsden] to get further proofof his journeyman's card. . .his foreman was to go to himand tell him to get more proof." Apparently the next morn-ing, Logsden's foreman went to him and, as Logsden credi-bly testified, mentioned a meeting the day before and said"you are not to report back to the plant until you either havea union card or proof of journeyman." Logsden immedi-ately left the plant; telephoned the new financial secretaryof Local1036 in Jackson,stating that he wanted somethingto substantiate his being a journeyman in the IBEW; andthen traveled to the secretary's home in Jackson and pickedup a memorandum which the secretary prepared from Local1036's records. (The memorandum is quoted below.) By 3p.m. Logsden was back at the plant, where he showed thememorandum to Acting Plant Manager Frank Miller, Pro-duction Manager Donald Paul, and Master Mechanic JohnDyhstra. It is undisputed, as Logsden credibly testified, thatall three of them agreed at that time that this was acceptableto prove his journeyman status.Logsden gave the memo-randum to Dyhstra, who submitted a copy (as mentionedabove) with his February 22 grievance answer to the Union.Logsden asked, and Paul agreed, that Logsden be allowedto be present the next time the Company met with theInternational representative if the Union did not acceptLogsden's credentials.2.Union's rejection of journeyman credentialsWhen the Company met with the Union's executiveboard and Jack Lowry (the International representative re-placing Izzard)soon aftertheCompany's February 22grievance answer was submitted,theUnion rejectedLogsden's journeyman credentials. At that time, the compa-ny and union representatives had before them the May 8,1972, Penn Central Railroad letter (which the Company hadaccepted as proof of Logsden's certified journeyman statusat the time of hire),and the aforementioned IBEW Local1036 memorandum(which the company management alsohad accepted as such proof). The letter and the memoran-dum, respectively, read:To whom this may concern:This is to certify that Cletys A. Logsden Jr. wasemployedwith Penn Central Railroad from December1968 thru September 1969 asa Journeyman Electrician.He was a member of Local 1036 International Brother-hood of Electrical Workers, Jackson, Michigan.Cletys A. Logsden Jr."BA" Membership # 1972462.Member of Local 1036 from April 1969 thru Aug.1969.WorkedaselectricianinKalamazooonjourneyman's rate.[Emphasis supplied.]The letter and memorandum, both on official stationery,were signed, respectively by the roundhouse supervisor andthe financial secretary.There is much conflict in the testimony regarding whatwas said in the late February meeting, but I accept as truethe quoted part of Vice President Uithoven's pretrial affida-vit,which she reaffirmed at the trial. Uithoven revealed inthe affidavit that Field Representative Lowry stated that thePenn Central letter was not proof because it said that Logs-den "was 'employed as' a journeyman but did not say he`was' a journeyman." Concerning the IBEW memorandum,giving Logsden's membership number, Lowry rejected thisas proof of journeyman status, but he (and also Chief Stew-ard Walton) acknowledged that if Logsden had an IBEWcard,showing that he was a journeyman electrician thatwould be sufficient proof that Logsden was a certified jour-neyman electrician. (The Union was aware that Logsdenhad lost his IAM and IBEW cards with his wallet.)Thus Logsden's credentials, which had been accepted bythe Company as proof that he was a certified journeymanelectrician, and which showed that he had been employedas a journeyman electrician and had an IBEW membershipnumber (although he had lost his union journeyman card),were rejected by the Union because he did not have theactual card. (As heretofore mentioned, President Schmidt'sFebruary 28 resignation letter protested this treatment ofLogsden, stated that "The [June 1970]memorandum agree-ment does not require a journeyman's card," and concludedthat the Union's rejection of the proof of Logsden's certifi-cation of journeyman status "Makes a person wonder who'sside [the Union]is on." )3.Union's threat of terminationLogsden credibly testified that after he was called into theFebruary meeting and after Field Representative Lowryrejected his journeyman credentials, Logsden stated that hewas a member of the Union, but "I worked for the ArcoIndustries, not the Union," and the Union "was supposedto work for me." Logsden also stated he had done all hecould do to obtain proof of journeymanship. The discussionbecame heated,and Lowry said "that I had 30 days to comeup with a union card or I would be terminated." Logsdenangrily left the meeting. This testimony is confirmed in partby Vice President Uithoven's pretrial affidavit, in which she LOCAL636, RUBBER WORKERS65stated, "Lowry said he could ask for Logsden's dischargebecause the job shouldn't have been put up for bid if Logs-den wasn't a journeyman but that we wanted proof, not tohave him fired, and that Logsden would be given 30 daysto get the proof. [Production Manager] Paul said little dur-ing the meeting except to agree at the end to the 30 daysgrace." (Paul testified that he was uncertain whether Lowrysaid "terminated in relationship to [Logsden's] journeymanstatus," or "terminated" from employment. He did not ap-pear to have a clear recollection of what was said at themeeting.Chief Steward Waltontestifiedthat Lowry saidthat Logsden would be "terminated as a journeyman" un-less he produced a card. Lowry, claimed that he told Logs-den in the meeting that if Logsden did not substantiate hisjourneyman status by the Mondayfollowing 30days, "bymutual agreement between the Company and the Union,it's been decided that you are not eligible to be receiving"the journeyman rate of pay and "would have to be reducedin pay to thesame status as the rest of the maintenancepeople in the plant that were not certified journeymen." Ifind that this testimony by Lowry was fabricated, becausehe later testified that in ameetingwith the Company onApril 5-following the expiration of 30 days-there were"many suggestions by members of the local union commit-tee" and the Company "on what should be done in CletysLogsden's case," and that the Company inquired "was theUnion asking that this individual be discharged to settle theissue."Walton also testified that in the April 5 meetingUithoven suggested the reduction in Logsden's pay. I deemitmost unlikely that such conversations would have beenheld on April 5 if the Company and the Union had alreadydecided on the demotion in February.)Thus I find, as alleged in the complaint, that the Unionthreatened to obtain Logsden's termination unless he pro-duced proof of his journeyman electrician status. TheUnion's motivationis discussed later.4.Logsden's demotionAbout 2 days after the late Februarymeeting, as Logsdencredibly testified, he talked to Production Manager Pauland Master Mechanic Dyhstra about his credentials andability. Paul expressed his opinion that Logsden's creden-tials were acceptable, and Dyhstra said that Logsden's abili-tywas satisfactory.Mrs. Uithoven (then the union president) testified thatduring the next month, she "tried on my own and then I alsotried jointly withMr. Don Paul" to investigate the letterfrom IBEW Local 1036 by repeatedly attempting to contactthe person who signed the letter. When asked why she didnot write the IBEW Local for confirmation, she responded,"I feel proof of journeymanship is for the person to find out,not for me. This is their responsibility."On April 5, after Logsden had failed to obtain a duplicatecopy of his IBEW journeyman electrician card, the Compa-ny and the Union met. The Union demanded that Logsdenbe demoted to maintenance electrician until he produced ajourneyman card, and Acting Plant Manager Miller agreed,upon the condition that there would be noclaimfor backwages in the event Logsden did produce such a card.Logsden continued to perform the same work, but wasreduced in pay on April 9 from $5.48 to $3.80 an hour.Several weeks later, Logsden received a letter from IAMAerospace District Lodge 837, dated May 3, stating thatLogsden, an employee of McDonnell Douglas Corporation,was initiated in the IAM on "February 5, 1968 as a Journey-man in the classification of Inspector-Radio Electrical andElectronics." The Union rejected this also as proof of jour-neyman status.5.UnionmotivationThe union representatives vigorously denied that theirrejection of Logsden's credentials as a journeyman electri-cian was connected with Logsden's disagreement over thecontractual seniority provisions.FieldRepresentativeLowrydenied that he was evenaware of Logsden's disagreement with the union officialsover seniority until the charge herein was filed. He claimedthat the Union and the Company agreed at the late Febru-ary meeting that Logsden's credentials were not satisfactoryproof that he "was a certified journeyman so that we couldstart our skilled trades [apprenticeship] program."Whenasked if he was aware that the Company already had anoth-er journeyman electrician at that time, Lowry answered, "Iwould be unable to answer that. I am not aware if they hadat the time or not." Like other parts of his testimony, I findthat this was also fabricated. Lowry was aware that theCompany had hired journeyman electrician Payne (a copyofwhose 1972state licensecard was attached to theCompany's grievance answer). In fact, Lowry later admittedthat "somebody from the local union had made me awarethat [Payne] was in the process of getting a card renewed."Therefore Lowry was aware, before the late February meet-ing, that there was another journeyman electrician availableto train any apprentice electrician. (The apprenticeship pro-gram was not signed until late January 1974, nearly a yearlater, and no apprentices had been hired by the time of trialinMarch 1974.)Another defense witness, Edward Elkins, director of theInternational's skilled trades department, testified thatField Representative Lowry had telephoned him about thesufficiency of the IBEW memorandum and the IAM letter.However, Elkins gave the implausible testimony that heknew nothing about the circumstances. He testified, "Theentire conversation was merely Mr. Lowry said that he hadsome communications he would like to read to me and forme to give him my feelings towards the communication.That was all. . . . I told him no. He said that's all I wantedto know. I said they would not qualify an individual as ajourneyman. I didn't know who it was." To the contrary,Lowry testified that he reported to Elkins "that this individ-ual had indicated that he had a journeyman electrician cardand that card had been lost . . . the Company had been toldby Cletys Logsden . . . that he had a journeyman's electri-cian card that he told the Company had been lost . . . thathe was in the process of trying to replace the card," etc. Idiscredit Elkins' claim of such limited knowledge.Elkins testifeid that the IBEW memorandum did not qua-lify as proof of journeyman status because "it merely saidthat he worked as an electrician on a journeyman's rate andbecause a man works as an electrician does not necessarily 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualify the man for an electrician." He testified that he didnot recall thePennCentral letter (which stated that Logsdenwas employed "as a Journeyman Electrician" ). He testifiedthat, when Lowry called him about the IAM letter (abouta month after Logsden's demotion), Lowry merely asked ifthis letter would qualify an electrician as a journeyman and"I said no because it is talking about an inspector not anelectrician." (It is undisputed that in the IAM and at Mc-Donnell Douglas Corporation, a journeymanin the classifi-cation of inspector-radio electrical and electronics is in ahigher status than a journeyman electrician.) Elkins alsogave his opinion at the trial that the Penn Central letterwould not qualify a person as a journeyman electrician"Because theelectrical work performed in a railroad shopis altogether different than the electrical work performed inan industrial shop." This testimony is not persuasive, inas-much as the IBEW issued Logsden a journeyman electriciancard, on the basis of his IAM journeyman card, when Logs-den was working at Penn Central as journeyman dieselelectrician.Furthermore, both Lowry and Chief StewardWalton testified they would have accepted as sufficientproof a duplicate of the IBEW journeyman electrician card.(I noted that no license is required in Michigan for employ-ment as a journeyman electrician in a manufacturing plant.In view of Logsden's credited testimony, I disregard gar-bage hauler William Irwin's testimony about Logsden's re-pairs on a degreaser.)CONCLUSIONS OF LAWBy threatening in late February 1973 to have Cletys Logs-den discharged and by causing the Company to demote himon April 9, 1973, in reprisal for his protected, concertedactivity, thereby restraining and coercing him in theexerciseof Section 7 rights, the Union engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(b)(1)(A) and 2(6) and (7) of the Act.REMEDYIn order to effectuate the policiesof the Act,I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action.The Respondent having unlawfully caused the Companyto demoteCletysLogsden onApril 9,1973, from journey-man electrician to maintenance electrician,I find it neces-sary that the Respondent be ordered to make him whole forthe resulting loss of earnings from that date until his resigna-tion onAugust 24, 1973, plus interest at 6 percent per an-num as prescribed inIsisPlumbing&Heating Co.,138NLRB716 (1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of theAct, Ihereby issue the following recommended:D. Concluding FindingsI find that Logsden was a highly qualified journeymanelectrician,whose. qualifications as a certified journey-man-to train apprentices in the anticipated apprenticeshipprogram-were never in any real doubt.After considering all the evidence and circumstances, in-cluding the lack of candor on the part of the defense wit-nesseswho took part in persuading the Company to reduceLogsden's wages, I find that the Union seized upon hisfailure to obtain a copy of his lost IBEW journeyman elec-trician cardas a meansof taking a reprisal against him forhis outspoken opposition to the Union's interpretation ofthe seniority provisions.Clearly, Logsden's opposition to the Union's position onsenioritywas protected, concerted activity, although itcaused dissension in the maintenance department and in theUnion, and tended to undercut the Union's interpretation,which was based largely on past practice and a prior under-standing which had not been specifically incorporated intothe collective-bargaining agreement.I therefore find that the Union, when threatening in thelate February meeting to have Logsden discharged if he didnot get a duplicate of his IBEW [journeyman electriciancard, and when having him demoted on April 9 "until a]journeyman's card is presented," was motivated by a desireto retaliate against him for engaging in the concerted, pro-tected activity. Accordingly, I find that the Union therebyrestrained and coerced Logsden in the exercise of Section7 rights, in violation of Section 8(b)(1)(A) of the Act. In viewof these findings, I do not deem it necessary to pass uponother proposed grounds for finding violations of Section8(b)(1)(A) and (2) on the Union's part.ORDER2Respondent,Local 636, United Rubber, Cork,Linoleumand Plastic Workers ofAmerica, AFL-CIO,Schoolcraft,Michigan, its officers,agents, and representatives,shall:1.Cease and desist from threatening any employee withdischarge, or causingArcoIndustries,Inc., to demote orotherwise discriminate against any employee,for engagingin protected,concertedactivity.2.Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Make Cletys Logsden whole for his lost earnings inthe manner set forth in the Remedy.(b)Notify the Company,in writing,with a copy to Mr.Logsden,that the Respondent has no objection to the Com-pany employing him as a journeyman electrician.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords, social security payment records,timecards, person-nel records and reports,and all records necessary to analyzethe amountof backpaydue under the terms of this recom-mended Order.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.3In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." LOCAL636, RUBBER WORKERS(d) Post at its offices and union hall, copies of the at-tached notice marked "Appendix." 3 Copies of the notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to en-sure that the notices are not altered, defaced, or covered byany othermaterial.(e)Forthwith return to the Regional Director sufficientsigned copies of the notice for posting by the Company, ifwilling, at all places where notices to employees are custom-arily posted.(f)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas takento comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges violations of the Act not specifically found.APPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board having found, aftertrial,that we violated Federal law by causingArco Indus-tries,Inc., to demote a former union steward for opposing67our interpretationof the maintenance departmentseniorityprovisions:WE WILL pay Cletys Logsden theearningshe lost asa result ofhisApril 9, 1973, demotion from journey-man electrician, plus 6-percent interest.WE WILL notify the Company, in writing, with a copyto Mr. Logsden, that we have no objection to the Com-pany employing him as a journeymanelectrician.WE WILL NOTcause,or threatento cause,the Compa-ny to discharge,demote,or discriminate against anyemployee for opposing our interpretationof the senior-ity provisions.DatedByLOCAL 636, UNITEDRUBBER,CORK, LINOLEUM AND PLASTICWORKERS OF AMERICA, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to theBoard'sOffice, 500 BookBuilding, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.